Citation Nr: 9931062	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active military service from June 1972 to 
July 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
Regional Office (RO), which determined that the veteran was 
not entitled to special monthly pension based on the need of 
regular aid and attendance of another person or on account of 
being housebound.


REMAND

A review of the record reflects that the issue currently on 
appeal was remanded by the Board in April 1998 in order for 
additional development of the evidence.  In conjunction with 
the Remand, the RO requested the veteran to complete a 
release of information form in order to obtain records from a 
State War Veterans Home.  The veteran did not respond.  The 
veteran also failed to report for a VA examination.  The 
correspondence was mailed to the State War Veterans Home.  
However, in his substantive appeal, he lists a different 
mailing address, which appears to be his current address. 

38 C.F.R. § 3.655 (1999) provides when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following actions:

1.  The RO should take the appropriate 
action to ascertain the veteran's current 
address.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to all private and VA medical 
records pertaining to current treatment 
for his disabilities, to include from the 
War Veterans Home.  The RO should notify 
the veteran that he may submit additional 
evidence and argument in support of his 
claim while the case is in remand status.  

3.  Thereafter, the RO should contact the 
appropriate Administrator at the War 
Veterans Home to clarify the veteran's 
status at that facility.  The 
administrator should be asked to confirm 
that the facility is a nursing home per 
state regulations and that the veteran is 
a patient of the nursing home due to 
physical or mental incapacity.  The 
administrator should be requested to 
provide a description of the intermediate 
level of care being furnished to the 
veteran. 

4.  The RO should schedule the veteran 
for VA examinations, to include a 
psychiatric examination and Examination 
for Housebound Status or Permanent Need 
for Regular Aid and Attendance (VA FORM 
21-2680), to determine the severity of 
all the veteran's disabilities.  The 
examiners should be afforded an 
opportunity to review the veteran's 
claims file, including a copy of Board's 
April 1998 remand order, prior to the 
requested examinations.  All indicated 
tests and any specialized examinations 
deemed necessary should be conducted, and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report. 

With regard to the psychiatric 
examination, the examiner should assign a 
Global of Assessment of Functioning score 
and provide an interpretation of the 
score assigned.  

5.  The veteran should be informed of the 
specific ramifications for failing to 
report for a VA examination without good 
cause per 38 C.F.R. § 3.655 (1999).  

6.  The VAMC which schedules the veteran 
for the above-mentioned examinations 
should furnish the RO a copy of its 
notification letter to the veteran which 
should be associated with the veteran's 
claims folder.  

7.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claim for a special monthly 
pension benefits, to include 
consideration of the revised rating 
criteria for mental disorders which 
became effective in October 1996.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  
All physical disabilities of record 
should be re-evaluated under applicable 
diagnostic codes.  

If the benefits sought are not granted, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case, which includes all rating criteria and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.  No further 
action is required of the veteran unless he receives further 
notice. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

